Douglas, J.,
concurring. I concur in the judgment of the court. I write separately to emphasize the importance of recognizing that the Ohio Environmental Protection Agency (“OEPA”) is vested with exclusive jurisdiction to regulate construction of a municipal sewer line within a countywide sewer district.
The General Assembly, in its wisdom, through R.C. Chapter 3745, has established the OEPA. In addition, the legislature, through R.C. Chapter 6111, provides for water pollution control by the OEPA and this includes the right to regulate sewage-disposal systems, such as the treatment plant at the zoo, as well as the sewer line proposed by appellant which is at issue in this case. The broad powers granted the OEPA and specifically in R.C. 6111.46 makes, in my judgment, the jurisdiction of the OEPA exclusive.
*186In the case before us, the OEPA, by permit, has authorized the operation of the zoo waste-water treatment system and the proposed force main, lift station and related improvements. This having been accomplished, the OEPA has exercised its exclusive jurisdiction and the trial court should have granted appellant’s motion to dismiss on jurisdictional grounds. See State, ex rel. Williams, v. Bozarth (1978), 55 Ohio St. 2d 34 [9 O.O.3d 19]. Any suggestion, herein or otherwise, to the contrary would tend to weaken the sound, workable regulatory scheme established by the legislature. Such a practice should not be countenanced or permitted.
C. Brown and Wright, JJ., concur in the foregoing opinion.